U.S. Securities and Exchange Commission Washington, D.C. 20549 FORM N-23C-3 Notification of Repurchase Offer PURSUANT TO RULE 23C-3 (17 CFR 270.23C-3) 1. Investment Company Act File Number Date of Notification 811-21306 December 3, 2012 2. Exact name of investment company as specified in registration statement: FRANKLIN MUTUAL RECOVERY FUND 3. Address of principal executive office: (number, street, city, state, zip code) 101 John F. Kennedy Parkway, Short Hills, NJ 07078-2702 4. Check one of the following: A. [X] The notification pertains to a periodic repurchase offer under paragraph (b) of rule 23c-3. B. [ ] The notification pertains to a discretionary repurchase offer under paragraph (c) of rule 23c-3. C. [ ] The notification pertains to a periodic repurchase offer under paragraph (b) of rule 23c-3 and a discretionary repurchase offer under paragraph (c) of rule 23c-3. ByPeter A. Langerman /s/ Peter A. Langerman President (Title) Important Information about Tendering Your Mutual Recovery Fund Shares The repurchase offer is not on a first-come, first-served basis, so you may make an online or telephone redemption request (if eligible) or submit the necessary forms to have your shares repurchased at any time up until the Repurchase Request Deadline. You have until the deadline to withdraw your request for repurchase or change the number of shares you are tendering. All classes of fund shares are considered a single class in allocating repurchases under each repurchase offer. This means that if shares are repurchased on a pro rata basis, the number of repurchased shares of a given class may not amount to the percentage of the Fund’s outstanding shares represented by the outstanding shares of such class. The Fund will not charge you a fee to repurchase your shares. However, Class C shares and certain Class A shares that you held for less than 18 months are subject to a 1% early withdrawal charge; Class B shares are subject to an early withdrawal charge of 4% on shares tendered within the first year of purchase and declining over the years to 1% on shares tendered within six years and 0% on shares tendered after six years. The Fund’s prospectus describes the early withdrawal charge for each class of shares and the various circumstances in which the charge, or a waiver of the charge, applies. If a waiver applies to you, please indicate the basis for the waiver on the Repurchase Offer Request Form that you complete and submit to have your shares repurchased. You may make a repurchase request in one of the following ways, depending on how your shares are recorded for purposes of ownership and other circumstances: How You Own What to Do What to Submit Where to Send Your Shares Your Form and/or Certificates You own shares in your own If eligible, log in to Normally, share certificates are not Mail to: name in an account directly with franklintempleton.com to request issued, and you will not have the Fund, and there is time for an online redemption. received any. However, if you do Franklin Templeton Franklin Templeton Investor hold share certificate(s), you must Investor Services, LLC OR Services, LLC (Investor Services) submit them, properly endorsed, P.O. Box 33030 to receive an online or telephone If eligible, call (800) 632-2301 to for the shares you want the Fund St. Petersburg, FL 33733-8030 redemption request (if you’re request a telephone redemption. to repurchase. eligible), or completed forms by OR the deadline. Complete, sign and mail the Repurchase Offer Request Form . You own shares in your own name If eligible, log in to Within five New York Stock Deliver in person to a Franklin in an account directly with the franklintempleton.com to request Exchange trading days after Templeton Customer Service Fund, and there is not time for an online redemption. Investor Services receives the Center. Investor Services to receive, by the Notice of Guaranteed Delivery , OR OR deadline, completed forms and Investor Services must receive other documents that will be If eligible, call (800) 632-2301 to your completed Repurchase Offer Send it overnight mail to: provided to you. request a telephone redemption. Request Form and accompanying OR documents described in this letter, Franklin Templeton including, if applicable, any share Investor Services, LLC Contact your financial advisor or certificate(s) you hold, properly 100 Fountain Parkway Franklin Templeton for a Notice of endorsed, for shares you want the St. Petersburg, FL 33716-1205 Guaranteed Delivery form. Fund to repurchase. Complete, sign and deliver this form, in person, to a Franklin Templeton Customer Service Center, or send it overnight mail. This notice must be signed by a brokerage firm or financial institution that is a member of a securities-approved medallion program. This signed notice is the only document that must reach Investor Services by the deadline. You own shares through an Complete the repurchase form(s) If applicable, any share Mail or deliver to your brokerage account or plan with a brokerage you receive from the brokerage certificate(s) you hold, properly firm or financial institution. firm or other financial institution. firm or financial institution. endorsed, for shares you want the Fund to repurchase. /12 4 Questions? Please call your financial advisor or Franklin Templeton at (800) 632-2301 . /11
